J-S24040-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                    Appellee              :
                                          :
          v.                              :
                                          :
ABDUL MURRAY,                             :
                                          :
                    Appellant             :     No. 2342 EDA 2019

                Appeal from the PCRA Order Entered July 29, 2019
               in the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0001435-2013

BEFORE:        BENDER, P.J.E., STABILE, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                  FILED SEPTEMBER 18, 2020

     Abdul Murray (Appellant) appeals from the July 29, 2019 order

dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we affirm.

     A prior panel of this Court provided the following background.

               [At Appellant’s bench trial,] Pennsylvania Parole
               Agent Todd Clark testified that one of the parolees
               he was responsible for supervising starting in
               December 2012 was Appellant. In response to
               Appellant’s failure to report for a scheduled meeting
               at the parole office, Agent Clark went to Appellant’s
               residence at 1247 West Huntingdon Street in
               Philadelphia, a group home that housed a number of
               parolees.

               Appellant was not present, so Agent Clark left him a
               written instruction to report to the parole office on
               January 11, 2013. On January 11, 2013, Appellant
               reported to the parole office, at which time Agent
               Clark scheduled a home visit for January 15, 2013.


*Retired Senior Judge assigned to the Superior Court.
J-S24040-20


          On January 15, 2013, Agent Clark went to the
          scheduled home visit, but Appellant was not present.
          The following day Agent Clark received a phone call
          from ... one of the managers of the group home in
          which Appellant resided. Based on the information
          received, Agent Clark spoke to Appellant by phone
          and directed him to report to the parole office that
          day.

          When Appellant reported to the parole office, Agent
          Clark asked him about his living situation and why he
          had moved without permission.

          Appellant explained that on January 11, 2013, a
          housemate known as “E” or Ervin threatened
          Appellant with a black .357 revolver, which Appellant
          managed to wrest away from Ervin. Appellant then
          gave the gun to an acquaintance identified as Jay or
          “J”.

          Based upon the acknowledgement of possession of a
          firearm, a violation of the condition of Appellant’s
          supervision, Agent Clark took Appellant into custody,
          and proceeded to review the text messages on
          Appellant’s phone. Agent Clark identified two
          relevant messages dated January 16, 2013[,] sent
          within less than a minute of each other:

               Yo, Kel if you didn’t hear from me by
               tonight I am locked up. So, my stuff is
               over 1247 West Huntingdon Street.

               And the thing I was telling you about
               that I took from the bully is in the
               bathroom right under the tub.

          Agent Clark then went to the group home at 1247
          West Huntingdon Street where Appellant had been
          residing. He was permitted entry to the property and
          searched the bathroom. Under the tub he located a
          loose piece of metal, behind which Agent Clark found
          a bag with an unloaded .357 revolver. Agent Clark
          called police and turned over the gun to police
          custody.

                                  -2-
J-S24040-20



           Seven months after he allegedly attacked Appellant,
           Ervin Bonner [(Appellant’s former housemate, known
           to Appellant as E or Ervin)] attacked another man,
           Michael Johnson, with a gun at another recovery
           house. Bonner was arrested on July 18, 2013 for his
           attack on Johnson.

     [Trial Court] Opinion, 3/7/[20]16, at 2-4 [] (internal citations
     omitted).

                                    ***

     On September 11, 2014, Appellant proceeded to a non-jury trial
     before the Honorable Giovanni Campbell. At the conclusion of
     the trial, the trial court held the verdict under advisement. On
     October 15, 2014, the trial court found Appellant guilty of
     possession of a firearm by a prohibited person. … Appellant filed
     a motion for extraordinary relief, alleging that his trial counsel
     was ineffective for failing to adequately investigate Appellant’s
     justification defense[ because counsel did not research Bonner’s
     “criminal background to determine whether threatening other
     residents in the rooming houses where he lived was part of some
     common plan and scheme.” Motion for Extraordinary Relief,
     12/14/2014, at ¶¶ 11-12.]         The trial court appointed new
     counsel, who filed an amended motion for extraordinary relief[,
     reframing the issue as a Brady1 violation, and incorporating by
     reference prior counsel’s ineffectiveness claim]. The trial court
     denied the motion on February 29, 2015.

     On April 30, 2015, the trial court sentenced Appellant to 41/2 to
     9 years’ incarceration. Appellant timely filed post-sentence
     motions, which were denied by operation of law on September
     4, 2015. On September 30, 2015, Appellant timely appealed to
     this Court.




1 Brady v. Maryland, 373 U.S. 83 (1963). “Under Brady[] and subsequent
decisional law, a prosecutor has an obligation to disclose all exculpatory
information material to the guilt or punishment of an accused, including
evidence of an impeachment nature.” Commonwealth v. Spotz, 47 A.3d
63, 84 (Pa. 2012).

                                   -3-
J-S24040-20

Commonwealth v. Murray, 174 A.3d 1147, 1151-52 (Pa. Super. 2017)

(footnote and original brackets omitted; party designations altered).

      On      direct   appeal,   Appellant   alleged,    inter   alia,    that   (1)   the

Commonwealth committed a Brady violation by failing to disclose Bonner’s

identity and arrest to Appellant, and (2) the identities of Bonner, Johnson,

and Rashod Green,2 as well as Bonner’s arrest for assaulting Johnson, and

Appellant’s     discovery   of   this   information     constituted      after-discovered

evidence entitling Appellant to a new trial.              Id.    This Court affirmed

Appellant’s judgment of sentence, finding his claims to be without merit.

Because the record revealed that trial counsel knew Bonner’s identity prior

to trial, this Court concluded that there could be no Brady violation, and

that Appellant could not establish the first prong of after-discovered

evidence, i.e., that counsel could not have obtained the evidence before trial

with the exercise of reasonable diligence. Id. at 1152-54. Additionally, we

noted as follows.

      To the extent [Appellant] argues that his trial counsel was
      ineffective for failing to properly investigate Bonner’s identity
      and criminal background before trial, we agree with the trial
      court that such a claim is properly deferred to collateral review.
      Absent extraordinary circumstances, which do not exist here,
      “claims of ineffective assistance of counsel are to be deferred to
      PCRA review ... and such claims should not be reviewed upon
      direct appeal.” Commonwealth v. Holmes, [] 79 A.3d 562,
      576 ([Pa.] 2013).

2According to Appellant, Bonner similarly threatened Green at gunpoint at a
halfway house. See PCRA Petition, 7/6/2018, at ¶ 15(b)(i); Memorandum of
Law, 8/21/2018, at 15.

                                          -4-
J-S24040-20



Id. at 1153 (some citations omitted). Appellant filed a petition for allowance

of   appeal,   which   our   Supreme   Court   denied   on   June   4,   2018.

Commonwealth v. Murray, 187 A.3d 204 (Pa. 2018).

      On July 6, 2018, Appellant pro se timely filed the instant PCRA

petition. Pertinent to this appeal, Appellant claimed ineffective assistance of

trial counsel for failing to investigate Bonner’s criminal background and

failing to call Johnson and Green as witnesses in support of Appellant’s

justification defense. PCRA Petition, 7/6/2018, at ¶ 15. Thereafter, counsel

was appointed3 and filed a supplemental PCRA petition, incorporating

Appellant’s prior filings and adding one additional claim that trial counsel

was ineffective for failing to investigate and call Paula Cofield4 as a witness

regarding Appellant’s access to the halfway house where the firearm was

recovered. Supplemental PCRA Petition, 12/4/2018, at 2.

      The Commonwealth filed a motion to dismiss. The Commonwealth did

not address the claims raised in Appellant’s pro se PCRA petition, but

assailed Appellant’s supplemental PCRA petition for failing to include a



3 Counsel was appointed on July 17, 2018. Thereafter, on August 21, 2018,
Appellant filed a memorandum of law in support of his PCRA petition. In
counsel’s subsequent supplemental petition, he incorporated Appellant’s pro
se PCRA filings.

4 Cofield was the manager of the halfway house who called Agent Clark on
January 16, 2013. The record includes two different spellings of her name:
Cofield and Colfield. We use Appellant’s spelling of her name (Cofield) in
this memorandum.

                                     -5-
J-S24040-20

certification5 for Cofield and failing to establish that Cofield was available and

willing to testify.6   Commonwealth’s Motion to Dismiss, 4/22/2019, at 11.

Appellant filed a response, contending that because the Commonwealth did

not contest his pro-se-raised claims, they should be granted without a

hearing.7 Response, 5/20/2019, at 5.       He did not address the deficiencies

raised by the Commonwealth regarding his supplemental PCRA petition.

      On June 28, 2019, the PCRA court issued notice of its intent to dismiss

Appellant’s PCRA petition without a hearing, pursuant to Pa.R.Crim.P.

907(1), because it found that Appellant’s underlying claims were without

merit, and therefore counsel could not be deemed ineffective. Appellant did

not file a response. On July 29, 2019, the PCRA court dismissed Appellant’s

PCRA petition.



5 When a PCRA petitioner requests an evidentiary hearing, the petition shall
include a certification signed by each potential witness, pro se petitioner, or
counsel, “stating the witness’s name, address, date of birth and substance of
testimony.” 42 Pa.C.S. § 9545(d)(1)(ii); see also id. at § 9545(d)(1)(i).
6 As will be discussed infra, when a petitioner raises a claim of trial counsel’s
ineffectiveness for failing to call a witness, the petitioner must establish that
“the witness existed; the witness was available; counsel was informed of the
existence of the witness or should have known of the witness’s existence;
the witness was prepared to cooperate and would have testified on
appellant’s behalf; and the absence of the testimony prejudiced appellant.”
Commonwealth v. Cousar, 154 A.3d 287, 312 (Pa. 2017) (citation and
numbering omitted).
7Pa.R.Crim.P. 907(2) provides that a PCRA petition “may be granted without
a hearing when the petition and answer show that there is no genuine issue
concerning any material fact and that the defendant is entitled to relief as a
matter of law.”

                                      -6-
J-S24040-20

      This timely filed notice of appeal followed.8     On appeal, Appellant

raises the following issues.

      1. Did the PCRA court err in determining that trial counsel was
         not ineffective for failing to investigate and call witnesses []
         Johnson and [] Green who had lived in a halfway house with
         [] Bonner, where both Johnson and Green were threatened by
         Bonner at gunpoint the same way [Appellant] was threatened
         by Bonner, this evidence would have been probative in
         establishing a common plan, scheme or design by Bonner that
         would have been relevant in [Appellant] establishing a
         justification defense at trial?

      2. Did the PCRA court err in determining that trial counsel was
         not ineffective for failing to investigate and call witness []
         Cofield to establish that [Appellant] had no free and ready
         access to the rooming house at 1247 West Huntingdon Street,
         where a gun was seized inside of a common area bathroom,
         to prove [Appellant] had no conscious dominion over the gun,
         and therefor that Appellant[] could not have constructively
         possessed the gun?

      3. Did the PCRA court err in determining that trial counsel was
         not ineffective for failing to investigate the criminal history
         and record of [] Bonner, to determine if Bonner had in the
         past threatened other residents of rooming houses where
         Bonner lived, to establish if Bonner’s actions in the instant
         case against Appellant[ were] part of a common plan, scheme
         or design, that would have established that [] Bonner was an
         aggressor where in the instant case [Appellant] acted in self[-
         ]defense, evidence that would have supported a justification
         defense at trial?

Appellant’s Brief at 9-10 (numbering altered; unnecessary capitalization and

PCRA court answers omitted; reordered for ease of disposition).

      We begin with our standard of review.

8 The PCRA court did not order Appellant to file a Pa.R.A.P. 1925(b)
statement, and none was filed. In lieu of a Pa.R.A.P. 1925(a) opinion, the
PCRA court referred us to its July 29, 2019 order. See Letter, 8/30/2019.

                                     -7-
J-S24040-20


             This Court analyzes PCRA appeals in the light most
      favorable to the prevailing party at the PCRA level. Our review
      is limited to the findings of the PCRA court and the evidence of
      record and we do not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error.
      Similarly, we grant great deference to the factual findings of the
      PCRA court and will not disturb those findings unless they have
      no support in the record. However, we afford no such deference
      to its legal conclusions. Where the petitioner raises questions of
      law, our standard of review is de novo and our scope of review is
      plenary. Finally, we may affirm a PCRA court’s decision on any
      grounds if the record supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015)).

             It is well settled that “[t]here is no absolute right to an
      evidentiary hearing on a PCRA petition, and if the PCRA court
      can determine from the record that no genuine issues of material
      fact exist, then a hearing is not necessary.” Commonwealth v.
      Jones, 942 A.2d 903, 906 (Pa. Super. 2008). “[T]o obtain
      reversal of a PCRA court’s decision to dismiss a petition without
      a hearing, an appellant must show that he raised a genuine issue
      of fact which, if resolved in his favor, would have entitled him to
      relief, or that the court otherwise abused its discretion in
      denying a hearing.” Commonwealth v. Hanible, [] 30 A.3d
      426, 452 ([Pa. ]2011).

Commonwealth v. Maddrey, 205 A.3d 323, 328 (Pa. Super. 2019).

      Because all of Appellant’s issues challenge the effectiveness of trial

counsel, we also consider the following.

      The law presumes counsel has rendered effective assistance. In
      general, to prevail on a claim of ineffective assistance of counsel,
      a petitioner must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining
      process that no reliable adjudication of guilt or innocence could
      have taken place. The petitioner must demonstrate: (1) the
      underlying claim has arguable merit; (2) counsel lacked a
      reasonable strategic basis for his action or inaction; and (3) but

                                     -8-
J-S24040-20


      for the errors and omissions of counsel, there is a reasonable
      probability that the outcome of the proceedings would have been
      different. The petitioner bears the burden of proving all three
      prongs of the test.

Commonwealth v. Postie, 200 A.3d 1015, 1022-23 (Pa. Super. 2018) (en

banc) (citations, footnote, and quotation marks omitted).         “A failure to

satisfy any prong of the ineffectiveness test requires rejection of the claim of

ineffectiveness.”   Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa.

2009).

                           Failure to Call Witnesses

      Appellant’s first two issues9 pertain to trial counsel’s failure to call

Johnson, Green, and Cofield as witnesses. Appellant’s Brief at 28, 30. We

consider these issues mindful of the following.

      There are two requirements for relief on an ineffectiveness claim
      for a failure to present witness testimony. The first requirement
      is procedural. The PCRA requires that, to be entitled to an
      evidentiary hearing, a petitioner must include in his PCRA
      petition “a signed certification as to each intended witness
      stating the witness’s name, address, date of birth and substance
      of testimony.” 42 Pa.C.S.[] § 9545(d)(1); Pa.R.Crim.P.
      902(A)(15). The second requirement is substantive. Specifically,
      when raising a claim for the failure to call a potential witness, to
      obtain relief, a petitioner must establish that: (1) the witness
      existed; (2) the witness was available; (3) counsel was informed
      or should have known of the existence of the witness; (4) the
      witness was prepared to cooperate and would have testified on
      defendant’s behalf; and (5) the absence of such testimony
      prejudiced him and denied him a fair trial.



9We have divided Appellant’s second issue into two parts: failure to call
Cofield, which will be discussed in this section, and failure to investigate
Cofield, which will be discussed infra in the next section.

                                     -9-
J-S24040-20

Commonwealth v. Reid, 99 A.3d 427, 438 (Pa. 2014) (some citations

omitted).

      In his pro se PCRA petition, Appellant “certifie[d] the following as

witnesses” at his requested PCRA hearing and included a brief statement of

each witness’s proposed testimony: trial counsel and appellate counsel, with

addresses included, as well as “Michael Johnson, Rashod Green, and

[Appellant,]” without any additional identifying information. PCRA Petition,

7/6/2018, at ¶ 20; see also id. at 10 (unnumbered) (unsigned page titled

“Certification”). In his counselled supplemental petition, Appellant added a

claim that trial counsel was ineffective for failing to call Cofield, but did not

include a witness certification as to Cofield therein. See Supplemental PCRA

Petition, 12/4/2018.    Although the Commonwealth assailed the lack of a

witness certification for Cofield, Appellant did not address this alleged

deficiency below.   Likewise, the PCRA court did not address whether the

certifications were adequate, and did not base its dismissal on any potential

certification inadequacies.   We note that even if Appellant’s certifications

were inadequate, “it is improper to affirm a PCRA court’s decision on the sole

basis of inadequate witness certifications where the PCRA court did not

provide notice of the alleged defect.” Commonwealth v. Pander, 100 A.3d

626, 642 (Pa. Super. 2014) (en banc) (citations omitted).          Because the

PCRA court did not provide notice of any alleged defect in Appellant’s




                                     - 10 -
J-S24040-20

witness certifications, we instead turn to whether Appellant satisfied the

substantive requirement.

      According to Appellant, “the fact that Bonner was convicted of [s]imple

[a]ssault and [recklessly endangering another person] indicates that victims

[] Johnson and [] Green existed (i.e. they were complaining defense

witnesses against Bonner at his trial) and that Johnson and Green were

available witnesses.”    Appellant’s Brief at 30.     However, the fact that

Johnson and Green may have been victims and/or witnesses in a separate

proceeding does not establish that they were available and willing to testify

in Appellant’s case. As to Cofield, Appellant does not even purport to

allege that she was available and willing to testify, and has thus also failed

to establish the elements of availability and willingness to testify. Id. at 30-

36. Accordingly, based on our review of the record, we conclude that the

PCRA court did not err in dismissing Appellant’s ineffective-assistance-for-

failure-to-call-witness claims because Appellant failed to establish that

Johnson, Green, or Cofield was available and willing to testify. See Benner,

147 A.3d at 919 (quoting Perry, 128 A.3d at 1289) (“[W]e may affirm a

PCRA court’s decision on any grounds if the record supports it.”).

                            Failure to Investigate

      Appellant’s second and third issues ask us to determine whether the

PCRA court erred in dismissing without a hearing Appellant’s claims that trial

counsel was ineffective for failing to investigate Bonner and Cofield.


                                     - 11 -
J-S24040-20

Appellant’s Brief at 25, 30.         We consider these issues mindful of the

following.

      This Court has recognized that trial counsel has a general duty to
      undertake reasonable investigations or make reasonable
      decisions[,] which render particular investigations unnecessary.
      The duty to investigate, of course, may include a duty to
      interview certain potential witnesses; and a prejudicial failure to
      fulfill this duty, unless pursuant to a reasonable strategic
      decision, may lead to a finding of ineffective assistance.
      Nevertheless, we have never held that trial counsel is obligated
      to interview every Commonwealth witness prior to trial. The
      failure of trial counsel to interview a particular witness prior to
      trial does not constitute ineffective assistance of counsel unless
      there is some showing that such an interview would have been
      beneficial to the defense under the facts and circumstances of
      the case.

Commonwealth v. Mitchell, 105 A.3d 1257, 1276-77 (Pa. 2014) (citations

and quotation marks omitted).

      The record reveals that counsel knew of Bonner and Cofield prior to

trial but failed to investigate either witness. As noted supra, counsel alleged

her   own    ineffectiveness   for   failing   to   investigate   Bonner’s   criminal

background, noting that had she done so, she would have discovered

Bonner’s subsequent arrest and sought to introduce such evidence to credit

Appellant’s justification defense, which the Commonwealth would then have

had to disprove beyond a reasonable doubt. Motion for Extraordinary Relief,

12/24/2014, at ¶¶ 11-12.

      A claim that trial counsel did not conduct an investigation
      or interview known witnesses presents an issue of arguable
      merit where the record demonstrates that counsel did not
      perform an investigation. It can be unreasonable per se to


                                       - 12 -
J-S24040-20


      conduct no investigation into known witnesses. A showing of
      prejudice, however, is still required.

Commonwealth v. Stewart, 84 A.3d 701, 712 (Pa. Super. 2013) (en

banc) (citations omitted). Thus, we conclude that Appellant has presented

an issue of arguable merit and turn our focus to the prejudice prong.

      According   to    Appellant,     counsel’s   failure    to     investigate   Bonner

prejudicially impacted his justification defense, and counsel’s failure to

interview   Cofield    prejudicially   impacted     his      claim    of   abandonment.

Appellant’s Brief at 28, 34. In rejecting Appellant’s justification defense, the

trial court noted the following.

      Trial counsel tried to cast [Appellant’s] initial seizure of the gun
      from [Bonner] as a matter of justification. As trial counsel
      identified in her closing, the defense of justification requires that
      there be no legal alternative to the action. Had [Appellant]
      promptly notified authorities and immediately surrendered the
      gun, and still been charged, such evidence might have been
      relevant and the defense [have had] merit. However, he did not
      do so.

            The uncontradicted evidence established that after
      disarming [Bonner], [Appellant] retained custody and control of
      the gun for a further five (5) days, until his possession was
      exposed by Agent Clark and the gun recovered. As we identified
      during closing arguments, the justification defense[,] which
      might have covered the initial possession of the gun, did not
      extend to concealing it and offering it to a third person.

Trial Court Opinion, 3/7/2016, at 7-8 (citations omitted).

      The PCRA court concluded that Appellant was not prejudiced by

counsel’s failure to investigate “Bonner’s criminal record and his history of

threatening conduct” because such evidence “is irrelevant, as Bonner’s initial


                                        - 13 -
J-S24040-20

possession of the gun and behavior are not in dispute and are irrelevant to

the evidence of [Appellant’s] continued possession of the firearm.” Order,

7/29/2019, at 1 n.1. As to counsel’s failure to investigate Cofield, the PCRA

court concluded that Appellant was not prejudiced because Cofield’s

proposed testimony “would not rebut the          evidence   that [Appellant]

possessed the gun he took from Bonner and then secreted that gun in the

rooming house.” Id.

      In response, Appellant argues that counsel’s failure to investigate

Bonner’s criminal history was prejudicial because “this evidence would have

bolstered and buttressed that [Appellant’s] actions regarding his initial

possession of the firearm were taken under extreme duress in the unlawful

force against his person.” Appellant’s Brief at 28. As to the investigation of

Cofield,

      Appellant asserts the PCRA court’s finding that Appellant
      continued to be in possession of the firearm after disarming
      Bonner is in error. Appellant asserts the PCRA court did not
      consider the necessity of the specific circumstances of this case
      as it pertained to Appellant’s justified possession of the gun.
      Appellant only came into possession of the firearm after he
      disarmed his assailant Bonner in self[-]defense. Appellant’s
      possession of the gun was thus justified under Pennsylvania law.
      The PCRA court seems to take issue with the fact that Appellant
      had the gun in his possession for a period of time after
      disarmament of Bonner. However, the PCRA court completely
      overlooks that it was necessary for Appellant to have retained
      possession of the gun for some period of time because it would
      have been criminally reckless or criminally negligent, if after
      Appellant disarmed Bonner, Appellant just had carelessly
      discarded or abandoned the loaded gun without care. Instead
      here, Appellant carefully abandoned the gun by safely secreting
      the gun in a concealed location, under a bathtub, that would not

                                    - 14 -
J-S24040-20


      pose an immediate substantial and unjustifiable risk to other
      members of society including his other roommates. …

      … Also since Appellant was [] prohibited [from possessing a
      firearm by virtue of being a] felon and since Appellant did not
      possess a license to carry a firearm[,] it would have been illegal
      for Appellant to have removed the gun from the rooming house
      to transport the gun for surrender to a police district or to the
      parole office.

      … In the days after disarmament, at Appellant’s first in[-]person
      opportunity with his parole agent at the parole office, Appellant
      immediately informed Agent Clark of the existence and
      whereabouts of the abandoned gun. The gun had been locked
      inside the rooming house, abandoned inside of a common area
      bathroom there, a house that Appellant was locked out of, and []
      Appellant had no ability to enter the house.

                                     ***

            Appellant argues that since the gun was abandoned by
      Appellant in the common area bathroom, soon after Appellant
      had disarmed Bonner in self[-]defense, Appellant had no
      conscious dominion of the gun that would support constructive
      possession of the gun for the days the gun was inside of the
      common area bathroom.

Id. at 31-34 (unnecessary capitalization omitted; party designations

altered).   According to Appellant, “Cofield’s testimony would have refuted

any concept of conscious dominion because [] Cofield would have presented

evidence that [Appellant] had no free or ready access to the house (i.e. the

common area bathroom) for         several days after     Cofield had kicked

[Appellant] out of the house.” Id. at 35.

      Upon review, we agree with the PCRA court’s determination that

Appellant was not prejudiced by counsel’s failure to investigate Bonner and

Cofield. At trial, the court found Appellant guilty of possession based on the

                                    - 15 -
J-S24040-20

stashing of the firearm in the halfway house bathroom for five days, not

based on his initial possession of the firearm as a result of disarming Bonner.

Thus, Appellant could not be prejudiced by the lack of further evidence

supporting his justification defense to the initial possession of the firearm.

As to Cofield, Appellant’s abandonment argument holds no water. While a

resident at the halfway house, Appellant had ready access to the firearm he

hid in the bathroom.10 Even after being expelled from the halfway house,

however, the text messages presented at trial indicated that Appellant still

had access to the firearm by way of a third party.        Accordingly, even if

Appellant had introduced evidence of when he was expelled from the

halfway house, there was still ample evidence to support the trial court’s

conclusion that Appellant had conscious dominion over the firearm for some

or all of the five days following his initial disarming of Bonner and hiding the

firearm in the bathroom. Therefore, the PCRA court did not err in finding

that Appellant had failed to establish prejudice as to these claims.

Accordingly, we conclude that the PCRA court did not err in dismissing

Appellant’s PCRA petition without a hearing.

      Order affirmed.




10 “We have defined constructive possession as conscious dominion. We
subsequently defined conscious dominion as the power to control the
contraband and the intent to exercise that control.” Commonwealth v.
Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013) (citation omitted).

                                     - 16 -
J-S24040-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/20




                          - 17 -